
	

114 HR 3729 IH: Safe Responsible Ethical Scientific Endeavors Assuring Research for Compassionate Healthcare Act
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3729
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Sensenbrenner (for himself, Mr. Olson, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to prohibit certain research on human fetal tissue obtained
			 pursuant to an abortion.
	
	
 1.Short titleThis Act may be cited as the Safe Responsible Ethical Scientific Endeavors Assuring Research for Compassionate Healthcare Act or the Safe RESEARCH Act. 2.Prohibiting certain research on human fetal tissue obtained pursuant to an abortionSection 498A of the Public Health Service Act (42 U.S.C. 289g–1) is amended—
 (1)in the section heading, by striking Research on transplantation of fetal tissue and inserting Research with fetal tissue; (2)by amending subsection (a) to read as follows:
				
					(a)Establishment of program
 (1)In generalThe Secretary may conduct or support research with human fetal tissue. The Secretary shall conduct or support any such research in accordance with this section.
 (2)Source of tissueHuman fetal tissue may be used in research carried out under paragraph (1) only if the tissue is obtained pursuant to a stillbirth.;
 (3)in subsection (b)(2)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (4)in subsection (c)(1)(B), by striking may have been obtained pursuant to a spontaneous or induced abortion or pursuant to a stillbirth and inserting has been obtained pursuant to a stillbirth; and
 (5)in subsection (g), by striking after a spontaneous or induced abortion, or.  